Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 11/25/2022 has been entered. Claims 1-2, 4-6, 9, 11-13, and 16-18 have been amended. Claims 7 and 8 have been canceled. Claims 1-6 and 9-20 remain pending in the application. 

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “sensing device”, “image capturing unit”, and “artificial intelligence unit”  in claims 1, 11, and 16.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11, and 16 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "sensing unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0039] and [0049] of the specification and Figs. 1 and 3-5 of the drawing disclose "sensing unit” corresponds to a proximity sensor. 
As for the limitations “image capturing unit” and “artificial intelligence unit”, they are interpreted as corresponding to [0038]-[0044] and [0051]-[0072] of the specification and Figs. 1 and 3-5  of the drawing. However, the disclosure does not provide the structure necessary to perform the claimed function. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16 and 9-20 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
7.	Regarding claims 1, 11, and 16, the limitations “image capturing unit” and “artificial intelligence unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 1, 11, and 16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
Claims 2-6, 9 and 12-15 and 17-20 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as unpatentable over Keilwert (US 20140323193 A1) in view of Yagi (US 20040249837 A1) and further in view of Iwase (US 20210134278 A1).
Regarding claim 1, Keilwert (e.g., Figs. 1-8) discloses an interactive display method in an interactive display system, comprising steps of: 
a sensing device sensing a human body of a user, generating a corresponding sensing signal (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]), and transmitting said corresponding sensing signal to a control circuit (Fig. 2 and [0036]; CPU 40); 
said control circuit (CPU 40) driving an image capturing unit to start capturing an image of said human body according to the corresponding sensing signal and uploading said captured image to an artificial intelligence source (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44), and uploading an audio input signal to ([0033] and [0050]; audio input signal received by microphone 34) said artificial intelligence source (software unit 43 including an audio program to analyze the audio signal), wherein said audio input signal from said user is received by said audio input device ([0033] and [0050]; microphone 34 receives audio input signal) and inputted to said control circuit (CPU 40); 
said control circuit obtaining a corresponding message corresponding to analysis results produced by said artificial intelligence source, wherein said artificial intelligence source analyzes said image and said audio input signal to generate said analysis results, said analysis results comprising characteristics and a speaking language of said user (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image, software unit 43 including an audio program to analyze the audio signal, which generate analysis results including age, gender, and speech of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player); and 
said control circuit obtaining an assigned information content identified in said corresponding message and transmit said assigned information content to a display device for playing said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player);
and a part of operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).
 
Keilwert does not disclose wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

Keilwert does not disclose the artificial intelligence source is a remote artificial intelligence source and the control circuit uploads the captured image and the audio input signal to the remote artificial intelligence source via said network. In addition, the sensing device recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor. Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Iwase (e.g., Figs. 3-4) discloses an interactive display method in an interactive display system (terminal device 10, e.g., game machine; [0044]), comprising: a sensing device sensing a human body of a user and generating a corresponding sensing signal (sensor 103; [0053]-[0054]), an image capturing unit to start capturing an image of said human body (image sensor 102; [0052]), and an audio input unit receiving an audio input signal (voice input unit 101; [0056] and [0088]), wherein the captured image and the audio input signal is uploaded to the remote artificial intelligence source (server 20; [0082]-[0083]) via said network (internet 30; [0084]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Iwase to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a server as an information processing device of a terminal device user. In addition, the combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

Regarding claim 2, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said artificial intelligence unit determines said assigned information content according to said analysis results (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image, generates analysis results including age and gender of the player, and determine different information contents to the players), generates said corresponding message which identifies said assigned information content, and transmits said corresponding message to said control unit (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player). Keilwert does not disclose the artificial intelligence source is a remote artificial intelligence source. However, Iwase (e.g., Figs. 3-4) discloses an interactive display method in an interactive display, wherein said remote artificial intelligence source (server 20; [0082]-[0083]) determines said assigned information content according to said analysis results (e.g., Figs. 3-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Iwase to the game machine as taught by Keilwert in view of Yagi for the same reason above.

Regarding claim 3, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said corresponding message includes said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed.

Regarding claim 4, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said control circuit acquires said assigned information content according to said corresponding message and transmits said assigned information content to said display device for playing said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate different information contents to display 54 for playing a game in response to the image analysis results of the player). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed.

Regarding claim 5, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses the method further comprising a step of: said control unit driving a speaker to play a voice message in response to said corresponding sensing signal ([0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine). In addition, Iwase (e.g., Figs. 3-4) discloses the method further comprising a step of: said control circuit driving a speaker to play a voice message in response to said corresponding sensing signal (speaker 112 plays a voice message; [0078]).

Regarding claim 6, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses wherein said analysis results further include an estimated age and an estimated gender (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player). Iwase (e.g., Figs. 3-4 and [0197]-[0198]) discloses the same feature as claimed.

Regarding claim 9, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Keilwert (e.g., Figs. 1-8) discloses the method further comprising a step of: a touch control circuit (CPU 40) receiving a touch control signal (touch sensing unit; Fig. 8 and [0027] and [0036]) and transmitting said touch signal to said control circuit (e.g., Fig. 8 and [0027] and [0036]), where said control circuit generates an input message in response to said touch signal and uploads the input message to said artificial intelligence unit (e.g., Fig. 8 and [0027] and [0036]). Iwase discloses a touch control circuit receiving a touch control signal and transmitting said touch signal to said control circuit ([0085]), and Iwase also discloses the artificial intelligence unit is a remote artificial intelligence unit (server 20; [0082]-[0083]).

Regarding claim 10, Keilwert in view of Yagi and further in view of Iwase discloses the interactive display method of claim 1, Yagi discloses the method further comprising a step of: issuing the geographical tag to the display device, wherein the geographical tag is corresponding to a current location of the display device; and determining whether the operation scripts stored in the display device are corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

Regarding claim 11, Keilwert (e.g., Figs. 1-8) discloses a smart interactive display device, comprising: 
a display unit (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); and 
a control circuit (e.g., Figs. 1-2; CPU 40), which is connected electrically to said display unit (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); 
wherein said control circuit (e.g., Figs. 1-2; CPU 40) is connected electrically to a sensing device (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]), an audio input device ([0033] and [0050]; microphone 34 receives audio input signal) and an image capturing unit (camera 36 to take a picture of the player), said sensing circuit senses a body signal of a human body of a user and outputs a corresponding sensing signal to said control circuit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]), and said control circuit drives said image capturing unit to capture an image of the human body and said audio input device receiving an audio input signal of said user ([0033] and [0050]; microphone 34 receives audio input signal) in response to the corresponding sensing signal and uploads said image and said audio input signal to a artificial intelligence source (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44, and microphone 34 receives audio input signal, software unit 43 including an audio program to analyze the audio signal) via a network, said remote artificial intelligence source analyzes said image and said audio input signal to generate analysis results and a corresponding message according to said analysis results, said analysis results comprising characteristics and a speaking language of said user (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image, software unit 43 including an audio program to analyze the audio signal, which generate analysis results including age, gender, and speech of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), and 
wherein said control circuit acquires a corresponding message from said artificial intelligence source, said corresponding message is generated by said artificial intelligence source according to said analysis results of said image and said audio input signal (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player, software unit 43 including an audio program to analyze the audio signal, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), said control circuit outputs an assigned information content identified by said corresponding message to said display unit for playing said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player), and a part of the operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).

Keilwert does not disclose wherein a geographical tag and operation scripts corresponding to the geographical tag are stored in said smart interactive display device as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein a geographical tag and operation scripts corresponding to the geographical tag are stored in said smart interactive display device (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

Keilwert does not disclose the artificial intelligence source is a remote artificial intelligence source and the control circuit uploads the captured image and the audio input signal to the remote artificial intelligence source via said network. In addition, the sensing device recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor. Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Iwase (e.g., Figs. 3-4) discloses an interactive display method in an interactive display system (terminal device 10, e.g., game machine; [0044]), comprising: a sensing device sensing a human body of a user and generating a corresponding sensing signal (sensor 103; [0053]-[0054]), an image capturing unit to start capturing an image of said human body (image sensor 102; [0052]), and an audio input unit receiving an audio input signal (voice input unit 101; [0056] and [0088]), wherein the captured image and the audio input signal is uploaded to the remote artificial intelligence source (server 20; [0082]-[0083]) via said network (internet 30; [0084]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Iwase to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a server as an information processing device of a terminal device user. In addition, the combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

Regarding claim 12, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display device of claim 11, Keilwert (e.g., Figs. 1-8) discloses wherein said display unit includes a touch control circuit and a user interface associated with the touch control circuit (touch input unit and touch display; e.g., Figs. 1-2 and 8 and [0027] and [0036]). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed ([0085]).

Regarding claim 13, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display device of claim 11, Keilwert (e.g., Figs. 1-8) discloses and the smart interactive display device further comprising: a speaker (Figs. 1-2 and [0033] and [0050]; speaker 32), connected electrically to said control circuit for playing a voice message (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed ([0078]).

Regarding claim 14, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display device of claim 11, Yagi discloses wherein said smart interactive display device receives the geographical tag corresponding to a current location of said smart interactive display device (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert in view of Iwase for the same reason above.

Regarding claim 15, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display device of claim 11, Yagi discloses wherein said smart interactive display device receives the operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert in view of Iwase for the same reason above.

Regarding claim 16, Keilwert (e.g., Figs. 1-8) discloses a smart interactive display system, comprising: 
a sensing device (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal, [0036], [0033] and [0050]); 
a display device (e.g., Figs. 1-2; display unit 54 including a display 12 and a display 14); 
an audio input device ([0033] and [0050]; microphone 34 receives audio input signal); and
an image capturing unit (e.g., Figs. 1-2, 4-5 and 7; camera 36); and 
a control circuit (e.g., Figs. 1-2, 4-5 and 7; CPU 40), electrically connected to said sensing device (detector 48), said display device (display unit 54 including a display 12 and a display 14), said audio input device ([0033] and [0050]; microphone 34) and said image capturing unit (camera 36); 
wherein said sensing device senses a body signal of a human body of a user and outputs a corresponding sensing signal to said control circuit (e.g., Figs. 1-2, 4-5 and 7; detector 48 detects a player inserts money or credit card into a gaming machine 10 and generates a corresponding sensing signal to CPU 40, microphone 34 detect a voice signal from a player and generates a corresponding sensing signal to CPU 40, [0036], [0033] and [0050]), and said control circuit drives said image capturing unit to capture an image of said human body and said audio input device receiving an audio input signal of said user in response to the corresponding sensing signal and uploads said image and said audio input signal to an artificial intelligence source (e.g., Figs. 1-2, 4-5 and 7; CPU 40 control a camera 36 to take a picture of the player, which is analyzed by recognition program 44, and microphone 34 receives audio input signal, software unit 43 including an audio program to analyze the audio signal), said remote artificial intelligence source analyzes said image and said audio input signal to generate analysis results, said remote artificial intelligence source generates a corresponding message according to said analysis results, said analysis results comprising characteristics and a speaking language of said user (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image, software unit 43 including an audio program to analyze the audio signal, which generate analysis results including age, gender, and speech of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), and 
wherein said control circuit acquires a corresponding message from said artificial intelligence source, said corresponding message is generated by said artificial intelligence source according to analysis results of said image and said audio input signal (e.g., Figs. 1-2, 4-5 and 7; recognition program 44 analyzes the image and generates analysis results including age and gender of the player, CPU 40 starts a game and display controller 52 generate signals to display 54 in response to the image analysis results of the player), said control circuit outputs an assigned information content identified by said corresponding message to said display device for playing said assigned information content (e.g., Figs. 1-2, 4-5 and 7; CPU 40 starts a game and display controller 52 generate signals to display 54 for playing a game in response to the image analysis results of the player), and a part of the operation scripts is selected according to said corresponding message (e.g., Figs. 4-5 and 7).

Keilwert does not disclose wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag as claimed. However, Yagi discloses an interactive display system (e.g., Fig. 2; game machine) similar to that disclosed by Keilwert, wherein the display device stores a geographical tag and operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert. The combination/motivation would be to provide a method of managing  games played by a plurality of game machines at different locations.

Keilwert does not disclose the artificial intelligence source is a remote artificial intelligence source and the control circuit uploads the captured image and the audio input signal to the remote artificial intelligence source. In addition, the sensing device recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which corresponds to a proximity sensor. Keilwert teaches the sensing unit under the broadest reasonable interpretation, but do not disclose the sensing unit as specified according to applicant’s disclosure. However, Iwase (e.g., Figs. 3-4) discloses an interactive display method in an interactive display system (terminal device 10, e.g., game machine; [0044]), comprising: a sensing device sensing a human body of a user and generating a corresponding sensing signal (sensor 103; [0053]-[0054]), an image capturing unit to start capturing an image of said human body (image sensor 102; [0052]), and an audio input unit receiving an audio input signal (voice input unit 101; [0056] and [0088]), wherein the captured image and the audio input signal is uploaded to the remote artificial intelligence source (server 20; [0082]-[0083]) via said network (internet 30; [0084]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Iwase to the game machine as taught by Keilwert in view of Yagi. The combination/motivation would be to provide a server as an information processing device of a terminal device user. In addition, the combination/motivation would be to provide a proximity sensor to trigger a camera to capture images of a player.

Regarding claim 17, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display system of claim 16, Keilwert (e.g., Figs. 1-8) discloses wherein said display device includes a touch control circuit and a user interface associated with the touch control circuit (touch input unit and touch display; e.g., Figs. 1-2 and 8 and [0027] and [0036]). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed ([0085]).

Regarding claim 18, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display system of claim 16, Keilwert (e.g., Figs. 1-8) discloses the smart interactive display device further comprising: a speaker (Figs. 1-2 and [0033] and [0050]; speaker 32), connected electrically to said control circuit for playing a voice message (Figs. 1-2 and [0033] and [0050]; gaming machine 10 including a microphone 34 and a speaker 32, which allow voice interaction between the player and the game machine). Iwase (e.g., Figs. 3-4) discloses the same feature as claimed ([0078]).

Regarding claim 19, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display system of claim 16, Yagi discloses wherein the display device receives the geographical tag corresponding to a current location of the display device. (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert in view of Iwase for the same reason above.

Regarding claim 20, Keilwert in view of Yagi and further in view of Iwase discloses the smart interactive display system of claim 16, Yagi discloses wherein the display device receives the operation scripts corresponding to the geographical tag (e.g., Figs. 2-3 and [0117], [0124]-[0125]; [0131]-[0133]; game machine stores a game machine ID representing a geographical or location information and an associated game to be played). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Yagi to the game machine as taught by Keilwert in view of Iwase for the same reason above.

Response to Arguments
10.	Regarding claims 1, 11, and 16, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Iwase (US 20210134278 A1) has been used for new ground rejection.  

11.	The examiner respectfully disagrees with applicant’s arguments regarding 112(f). MPEP 2181 states that a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Therefore, the “device” and “unit” as claimed is considered to be a substitute for “means”, which lack sufficient structure for performing the function and are not preceded by a structural modifier. For those reasons, the claim limitations “sensing device”, “image capturing unit”, and “artificial intelligence unit” fell within the scope of 35 U.S.C. 112, sixth paragraph.

As for the limitations “image capturing unit” and “artificial intelligence unit”, they are interpreted as corresponding to [0038]-[0044] and [0051]-[0072] of the specification and Figs. 1 and 3-5  of the drawing. However, one of the disclosed embodiments does not provide the structure necessary such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. MPEP 2181 states that if one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Therefore, the rejections of claims 1, 11, and 16 under 35 U.S.C. 112 second paragraph are maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691